PCIJ_AB_40_GermanMinoritySchools_DEU_POL_1931-05-15_ADV_01_NA_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

1931.
Le 15 mai.

Rôle général VINGT-ET-UNIÈME SESSION

n° 40.

15 mai 1931.

ACCÈS AUX
ÉCOLES MINORITAIRES ALLEMANDES
EN HAUTESILÉSIE

Minorités allemandes en Hawte-Silésie polonaise. — Régime
scolaire, admission aux écoles minoritaires, déclaration concernant
la langue des enfants. — Convention germano-polonaise de Genève,
15 mai 1922, articles 69, 74, 131, 132 el 149. — Résolutions du
Conseil de la Société des Nations des 12 mars et 8 décembre 1927,
instauration exceptionnelle d'examens linguistiques. — Arrêt de

“la Cour permanente de Justice internationale du 26 avril 1928,
Gouvernement allemand c| Gouvernement polonais, interprétation
de la Convention, effet rvélroactif. — Portée des examens linguis-
tiques instaurés en 1927 par le Conseil. — Force probante des
déclarations de langue.

AVIS CONSULTATIF

Présents: MM. ADATCI, Président; GUERRERO, Vice-Président ;
KELLOGG, le baron ROLIN-JAEQUEMYNS, le comte
RostTworowskKi, FROMAGEOT, ALTAMIRA, ANZILOTTI,
sir Ceci. Hurst, MM. Scuiscxinc, NEGULESCO, le
jonkheer VAN EYSINGA, juges.

La Cour,...composée comme ci-dessus, a donné l'avis
consultatif suivant:

4
5 ÉCOLES MINORITAIRES ALLEMANDES EN HAUTE-SILESIE

A la date du 24 janvier 1931, le Conseil de la Société des
Nations a adopté la Résolution suivante :

« Le Conseil de la Société des Nations a l'honneur de
prier la Cour permanente de Justice internationale de vou:
loir bien donner un avis consultatif, conformément à
l’article 14 du Pacte, sur la question suivante:

« Les enfants qui, à la suite des examens linguis-
tiques prévus par la Résolution du Conseil du 12 mars
1927, ont été exclus des écoles minoritaires allemandes,
peuvent-ils se voir refuser maintenant et en raison de
ce fait l'accès de ces écoles ? »

x

Le Secrétaire général est autorisé 4 soumettre cette
requête à la Cour, à donner l’aide nécessaire à l’examen de .
la question et à prendre, le cas échéant, des dispositions.

pour être représenté devant la Cour. »

Conformément à cette Résolütion, le Secrétaire général, à
la date du 31 janvier 1931, a transmis à la Cour une Requête
à fin d'avis consultatif, conçue dans les termes suivants:

A la Cour permanente de Justice internationale.
Le. Secrétaire général de la Société des Nations,
en exécution de la Résolution du Conseil du 24 janvier
1931 et en vertu de l’autorisation donnée par le Conseil,
a l’honneur de présenter à la Cour permanente de Justice
internationale une requête demandant ‘à la Cour de bien
vouloir, conformément à l’article 14 du Pacte, donner au
Conseil un avis consultatif sur la question qui a été renvoyée
à la Cour par la Résolution du 24 janvier 1931.
Le Secrétaire général se tiendra à la disposition de la
Cour pour donner l’aide nécessaire à l’examen de l'affaire
et prendra, le cas échéant, des dispositions pour être repré-

senté devant la Cour. »

A la Requête était joint le rapport à la suite duquel le
Conseil avait adopté la Résolution ci-dessus mentionnée. Le
procès-verbal de la séance, au cours de laquelle cette Résolution
avait été adoptée, fut transmis ultérieurement. Le Secrétaire
général fit également parvenir à la Cour un dossier dont les
éléments sont indiqués à à l'annexe 1.

Conformément à l’article 73, n° x, alinéa premier, du Règle-
ment de la Cour, la Requête a été communiquée aux Membres
de la. Société des Nations ainsi qu'aux États admis à ester

1 Voir annexe I.
6 ÉCOLES MINORITAIRES ALLEMANDES EN HAUTE-SILÉSIE

devant la Cour. Le Greffier a fait en outre savoir, par une
communication spéciale et directe, aux Gouvernements alle-
mand et polonais, considérés par la Cour comme susceptibles,
conformément à l’article 73, n° x, alinéa 2, du Règlement, de
fournir des renseignements sur la question à elle soumise aux
fins d'avis, que la Cour était disposée à recevoir de leur part
des exposés écrits et, s'ils le désiraient, à entendre des exposés
oraux à présenter au cours d’une audience publique qui serait
tenue à cet effet. En même temps, les Gouveïnements intéres-
sés furent priés d'indiquer les délais dans lesquels ils seraient,

le cas échéant, prêts à déposer leurs exposés écrits.

_ Au regu de ces indications, le Président de la Cour, par une
ordonnance rendue le 24 février 1931, a fixé au 25 mars 1931
la date à laquelle les exposés écrits dont la présentation
avait été annoncée par les deux Gouvernements devaient être
déposés ; il ajouta qu’il n’entrait pas dans les intentions de la
Cour de demander la présentation d’un second exposé écrit,
mais que si les deux Gouvernements, ou l’un d’entre eux,
désiraient le faire, la Cour serait prête à recevoir un second
exposé à la date du 13 avril. À la première de ces dates, des
exposés ont été déposés au nom des Gouvernements allemand
et polonais ; à la seconde, au nom du Gouvernement allemand
seulement, le Gouvernement polonais déclarant n'avoir “pas
Vintention de présenter un second exposé. écrit.

‘La Cour a entendu, au cours des audiences publiques tenues
les 15, 16, 17, 18, 20 et 22 avril 1931, les renseignements
fournis verbalement et contradictoirement par M. Erich
Kaufmann, au nom du Gouvernement allemand, et par M. Jean
Mrozowski, au nom du Gouvernement polonais, soit spontané-
ment, soit en réponse à des questions à eux posées par la Cour.

Outre les exposés et observations des Gouvernements inté-
ressés et le dossier transmis par le Secrétaire général de la
Société des Nations, ainsi qu'il a été dit plus haut, la Cour
a eu devant elle une série de documents qui lui ont été
transmis en cours d’audience par les représentants des deux
Gouvernements. ou que le Secrétaire général de la Société des
Nations lui a fait parvenir sur sa demande 1.

 

1 Voir annexe 2.

6
7 ÉCOLES MINORITAIRES ALLEMANDES EN HAUTE-SILÉSIE

En cet état de la procédure, la Cour se trouvant régu-
lièrement saisie, la demande d’avis consultatif se présente
comme il suit.

L'article 69 de la Convention germano-polonaise du 15 mai.
1922 relative à la Haute-Silésie stipule, dans son n° I, que
«le Gouvernement polonais accordera dans les villes et dis-
tricts où réside une proportion considérable de ressortissants
polonais de langue autre que la langue polonaise, des facilités
appropriées pour assurer que dans les écoles primaires l’ins-
truction sera donnée dans leur propre langue aux enfants de
ces ressortissants polonais ».

_ Aux termes de l'article 74 de la même Convention, «la
question de savoir si une personne appartient ou non à une
minorité de race, .de langue ou de religion, ne peut faire l’ob-
jet d'aucune vérification ni d'aucune contestation par les
autorités ».

L'article 3131 ajoute: « 1. — Pour établir quelle est la
langue d'un élève ou enfant, il sera uniquement tenu compte
de la déclaration verbale ou écrite de la personne légalement
responsable de son éducation. Cette. déclaration ne pourra
faire l’objet d’aucune vérification ou contestation de la part
des autorités scolaires. 2. — Les autorités scolaires devront de
même s'abstenir d'exercer toute pression, si minime qu’elle
soit, ayant pour but le retrait de demandes de création d’insti-
tutions scolaires de minorités. »

Enfin, par l’article 132, 1°, les Gouvernements allemand et
polonais ont stipulé que « par langue véhiculaire ou par langue
considérée comme matière d'enseignement, on entend la langue
littéraire correcte soit polonaise, soit allemande ».

En 1926, des difficultés survinrent entre le Deutscher Volks-
bund, représentant la minorité allemande, et les autorités polo-
naises à la suite d’un afflux de demandes d'inscriptions d’en-
fants aux écoles allemandes pour l’année. scolaire 1926-1927,
d'une enquête administrative polonaise sur la régularité de ces

7
8 ÉCOLES MINORITAIRES ALLEMANDES EN HAUTE-SILÉSIE

demandes, et à la suite du rejet d’un grand nombre de celles-ci
par lesdites autorités pour: cause. d’irrégularités ou de non-
appartenance des enfants à la minorité allemande.

A ce sujet, une pétition du Deutscher Volksbund adressée
à l'Office polonais des minorités fut, conformément à l’article 149
de la Convention, transmise pour avis au président de la
Commission mixte instituée par la Convention, M. Calonder.
L'avis de M. Calonder n'ayant pas été accepté par les autori-
tés polonaises, le Deutscher Volksbund, agissant en vertu du
même article 149, faisait, le 12 février 1927, appel au Conseil
de la Société des Nations.

A la suite de cet appel, le Conseil adopta, le 12 mars 1927,
la Résolution suivante :

« I, — Le Conseil, ayant examiné l'appel du Deutscher
Volksbund de Haute-Silésie :

A) prend acte de la déclaration du Gouvernement
polonais selon laquelle ont été admis dans les écoles
minoritaires les enfants qui, d’après les déclarations faites
par les personnes légalement responsables de leur éduca-
tion, lors de l'enquête qui a eu lieu pendant l'été de 1926,
ont comme langue maternelle la langue allemande ;

x

B) signale à l'attention du Gouvernement polonais
l'intérêt tout spécial qui s'attache à ce que ce dernier
n’insiste pas sur les mesures prises par ses autorités
locales en vue d’exclure des écoles minoritaires les caté-
_gories d’enfants qui ont fait l’objet des demandes d’inscrip-
tion ci-après :

1° Demandes d’ inscription infirmées pour le motif
que les parents, tuteurs, etc., n’ont pas donné suite
à Vinvitation de comparaître à l'enquête qui a eu
lieu pendant l'été de 1926.

- 2° Demandes d'inscription infirmées pour le motif
que les enfants à inscrire et pour lesquels, lors de
ladite enquête, furent indiquées comme langues
maternelles et l'allemand et le polonais, n’apparte-
naient pas à la minorité allemande.

En conséquence, l'occasion devra être donnée aux
enfants visés aux catégories ci-dessus d'entrer aussitôt
que faire se pourra et sans nouvelles demandes d’inscrip-
tion dans les écoles minoritaires, à l'exception de ceux qui

a) ne possédaient pas la nationalité polonaise ;
9

x

ÉCOLES MINORITAIRES ALLEMANDES EN. HAUTE-SILÉSIE

6) ont été préserités pour l'inscription par une personne
qui n’était pas légalement responsable de leur édu-
cation ;

c) n’appartenaient pas au district scolaire ;

d) auraient dû suivre l’enseignement d’une autre école ;

e) n'étaient plus soumis à l'obligation scolaire.

Les enfants qui, d’après ce qui précède, devraient
être admis dans une école minoritaire, mais qui se trouvent
actuellement dans une école polonaise, pourront y être
retenus jusqu’à la fin de la présente année scolaire.

Devront. être par suite suspendues es mesures de
sanction qui, pour le motif qu’un enfant a omis de paraître
à l’école polonaise, ont été prises à la charge de la per-
sonne responsable de l'éducation de cet enfant, alors que

ce dernier, conformément à ce qui précède, devrait être
admis à l’école minoritaire.

II. — Le Conseil estime qu’il ne convient pas d'admettre
aux écoles minoritaires les enfants qui ne parlent que

la langue polonaise.

Le Conseil décide d’instituer un contrôle se référant
aux cas concrets rentrant dans les catégories mentionnées
au n° I B, x) et 2) ci-dessus, et qui sembleraient douteux
aux autorités locales scolaires polonaises. —

Pareil contrôle pourra aussi s'appliquer aux cas de
nouvelles inscriptions d'enfants postérieurement demandées
par les personnes légalement responsables de leur éduca-
tion, et qui sembleraient douteux aux autorités locales
scolaires polonaises. Le contrôle aura pour but de vérifier
si un enfant parle la langue véhiculaire de l’école minori-
taire de façon qu’il soit utile qu’il fréquente cette école.

L'exercice de ce contrôle se fera de la manière suivante:

Les autorités locales déféreront, dans chaque cas dou-
teux, la question au président de la Commission mixte
de Haute-Silésie, assisté par un ressortissant suisse expert
en matière d'enseignement désigné par le Conseil de la
Société des Nations, ou éventuellement par le Comité.
Si, à la suite de l'expertise quant à la connaissance
de la langue allemande par l'enfant, le président déclare
qu’il n’y aurait pas d'utilité que l’enfant fréquente l’école
minoritaire, l'enfant sera exclu de cette école.

-Les arrangements financiers concernant l'expert seront
faits par le rapporteur avec l’aide du Secrétaire général
et sur la base du paiement des frais par la. Société des
Nations contre remboursement par le Gouvernement
polonais. | os

PN
IO ÉCOLES MINORITAIRES ALLEMANDES EN- HAUTE-SILESIE

III. — Le contrôle prévu au n° II ci-dessus sera aussi
‘exercé à l'égard des enfants pour lesquels les personnes
légalement responsables de leur éducation ont déclaré,
lors de l'enquête faite en 1926, que la langue maternelle
est la langue polonaise, au cas où lesdites personnes en
exprimeraient le. désir. Dans ce cas, l'enfant dont il
est question aura accès à l’école minoritaire si, à la suite
de l'avis de l’expert quant à sa connaissance de la langue
allemande, le président déclare qu "il ya utilité à l'ad-
mettre à ladite école.

IV. — Toute question relative à l'exécution des dis-
positions qui précèdent que pourrait désirer voir élucider,
soit le Gouvernement polonais, soit le président de la
Commission mixte, devra, pour plus de facilité, être
résolue d’une façon définitive par le rapporteur au Conseil,
à moins que celui-ci n’estime nécessaire d'en référer au
Conseil.

V. — L’arrangement prévu sous nos II, III et IV
ci-dessus doit être considéré comme une mesure excep-
tionnelle, destinée à faire face à une situation de fait
non prévue par la Convention du 15 mai 1922; il ne
doit en rien être interprété comme comportant une

modification des stipulations de cette Convention. »

Cette Résolution adoptait les propositions présentées par le
rapporteur, et celui-ci déclara que les propositions étaient
inspirées par le « désir de trouver une solution pratique de
cette affaire extrêmement urgente, sans avoir à trancher cer-
taines questions juridiques ». |

Au cours des observations présentées à ce moment par le
représentant de l'Allemagne, alors président du Conseil, et par
le représentant de la Pologne, le représentant de l'Allemagne
fit la déclaration suivante :

« Le. Gouvernement allemand considère la proposition -sou-
mise par les représentants de la Colombie, de l'Italie et des
Pays-Bas comme un moyen de-sortir des difficultés qui ont
récemment surgi au sujet des écoles minoritaires de la Haute-
Silésie polonaise. Permettez-moi. d'exprimer, aux membres du
Conseil qui ont rédigé ce rapport, mes remerciements ‘pour
leurs efforts.

Je désire cependant faire observer que le rapport que nous
venons d'entendre laisse ouverte la question juridique qui se
pose à l'occasion de cetté affaire. Je vais ajouter quelques. mots
a ce sujet.

to
IT ÉCOLES MINORITAIRES ALLEMANDES EN HAUTE-SILÉSIE

‘Les articles 74 et 131 de la Convention de Genève stipulent
d’une façon tout à fait explicite que les déclarations des
parents d'élèves ne pourront être ni vérifiées ni contestées,
et, à mon avis, il ne peut y avoir de doute que l’avis émis
par M. Calonder fixe la situation juridique d'une façon abso-
Jument exacte. Il s’ensuit qu’il est juridiquement hors de
doute que même un enfant sachant exclusivement le polonais
doit pouvoir être admis à l'école minoritaire. Il faudra, a
Vavenir, maintenir rigidement le principe que la décision sur
le point de savoir à quelle école doit aller l’enfant, dépend
uniquement de la volonté exprimée par ses parents, quelle
que soit la langue parlée par l’enfant. Je suis heureux de me
trouver en accord sur ce point avec les vues du Gouverne-
ment polonais qui, dans une note en date du 19 juillet 1921,
relative aux écoles polonaises de la Ville libre de Dantzig,
a déclaré que « la question de savoir si l'enfant parle le polo-
« nais ou est d’origine polonaise doit être déterminée exclu-
« sivement par déclaration orale ou écrite de son représentant
« légal. Les autorités scolaires n’ont pas qualité pour soumettre
« à un examen les faits énoncés dans la déclaration des parents. »

Si le Gouvernement allemand, nonobstant la situation juri-
dique que je viens d’esquisser, ne fait pas d’objection au rap-
port, c'est parce que, comme le souligne le dernier alinéa du
rapport, il ne saurait s'agir, dans le cas actuel, que d’une
solution exceptionnelle, applicable uniquement à une situation
exceptionnelle. Cette solution a pour objet de faire face à une
circonstance exceptionnelle qu’on ne pouvait prévoir; dans
l'intérêt des enfants, une solution devait être trouvée sans retard,
et il n’y avait ainsi, malheureusement, aucune possibilité de
résoudre le problème juridique qui se pose dans ce cas parti-
culier ; sans quoi, les enfants auraient continué d’être privés de
tout enseignement scolaire régulier pendant les mois à vénir.
M. Calonder a également fait ressortir que la situation juri-
dique peut entraîner des inconvénients d'ordre pédagogique ; à
ce point de vue aussi, une solution pratique est recomman-
dable. oF :

Cependant, le Gouvernement allemand ne saurait se rallier
au rapport, si l’examen des enfants, proposé dans le rapport,
devait étre étendu aux contestations qui pourraient surgir a
Vavenir, et si l’arrangement actuel devait introduire dans la
Convention de Genève un nouvel élément permanent quel-
conque.

Nous espérons bien que la situation juridique ne fera plus
surgir à l'avenir aucune question. Si toutefois cette situation
devait être de nouveau mise en. question, l'Allemagne serait
contrainte d’insister pour qu’il soit pris à son sujet une déci-
sion de fond et définitive. » 5 |

IT
12 ÉCOLES MINORITAIRES ALLEMANDES EN HAUTE-SILÉSIE

x

. Aucune objection ne fut faite à cette déclaration, et le
rapporteur se borna a constater que:

« Les déclarations qui ont été faites ici n ‘apportent aucune
modification à nos propositions, et j’ai l'espoir qu’elles seront
acceptées à l'unanimité. Il suffira d'incorporer | ces déclarations
au procès-verbal de cette séance. »

C'est dans ces conditions que la Résolution a été adoptée.

Quelques mois après, les mêmes difficultés se renouvelérent.

Le 18 octobre 1927, le Gouvernement polonais, agissant par
application de l'alinéa IV de la Résolution du 12 mars, avait :
prié le rapporteur « de statuer sur le point de savoir si le
contrôle institué par la Résolution du 12 mars 1927 devait
s'appliquer, aux termes du troisième paragraphe de l'alinéa IT,
à 735 enfants de l’année scolaire 1927-1928 ».

Le rapporteur ayant répondu affirmativement, le Gouverne-
ment allemand s’éleva contre cette manière de voir, saisit le
Conseil, fit valoir que la Résolution du 12 mars se référait
« uniquement à la catégorie d’enfants dont l'inscription faisait
alors l’objet de la discussion, c’est-à-dire aux enfants de la
classe 1926-1927 », — qu'il y avait une divergence de vues
sur «la portée de la décision du mois de mars », — qu'il
était « maintenant devenu nécessaire d’éclaircir définitivement
les questions juridiques de principe régissant l’admission des
enfants aux écoles minoritaires allemandes ».

Devant le Conseil, le représentant de l’Allemagne déclara
d’ailleurs son intention de recourir, en vertu de la Convention
de 1922, à la Cour permanente de Justice internationale, en
vue de lui demander une interprétation des dispositions en
question de la Convention.

Il supposait « que le Conseil se déclarera, dés maintenant,
d'accord sur le fait que la décision de la Cour permanente
devra également régler le sort définitif des enfants de la
classe 1927-1928 ». |

Le président ‘proposa alors au Conseil « de prendre acte de
la déclaration du représentant de l'Allemagne. Il doit être
bien entendu — dit-il — que les examens en cours concernant

I2
13 ÉCOLES MINORITAIRES ALLEMANDES EN HAUTE-SILÉSIE

les enfants de l’année scolaire 1927-1928 seront poursuivis.
La décision qui pourrait être prise par la Cour déterminera si
des enfants qui, par suite de ces examens, pourraient être
transférés dans l’école polonaise, doivent finalement être admis
dans les écoles minoritaires. »

Cette proposition du président fut purement et simplement
adoptée, et c’est ainsi qu’intervint une seconde Résolution du
Conseil de la Société des Nations en date du 8 décembre
1927. |
Le régime des examens commencé par l'organe d’un expert
suisse, M. Maurer, dès la Résolution du 12 mars, se pour-
suivit en conséquence pendant l'été et l'automne 1927, jusqu’en
février 1928. ‘

D'autre part, le Gouvernement allemand ne manqua pas,
ainsi qu'il l'avait annoncé, de saisir par voie de requête
la Cour permanente de Justice internationale. Sa requête
tendait à voir dire que la Convention germano-polonaise sur
la Haute-Silésie, notamment dans ses articles 74 et 131, envi-
sageait des déclarations de caractère exclusivement subjectif,
témoignant du seul désir des parents de l'enfant de faire
admettre celui-ci dans une école minoritaire allemande, sans
que ces déclarations pussent être soumises à aucune enquête,
contestation, pression ou entrave quelconque.

Sur cette requête, le Gouvernement polonais soutint, à l'in-
verse, que la Convention envisageait bien la liberté . de

déclaration des parents, mais que ces déclarations d’un caractère .

objectif devaient établir que l'enfant appartient ou non
A une minorité et établir quelle est la langue de l'enfant.

\ Par arrêt en date du 26 avril 1928, la Cour décida :

« que les articles 74, 106 et 13x de la Convention ger- .

mano-polonaise du 15 mai 1922 relative à la Haute-Silésie
accordent à tout ressortissant la liberté de déclarer, selon
sa conscience et sous sa responsabilité personnelle, qu’il
appartient ou non à une minorité de race, de langue ou
de religion, ainsi que de déclarer quelle est la langue d’un
élève ou d’un enfant de l'éducation duquel il est légale-
ment responsable ;

13

4
I4 ÉCOLES MINORITAIRES ALLEMANDES EN HAUTE-SILÉSIE

que lesdites déclarations doivent porter sur ce que leur
auteur estime être la situation de fait concernant le point
en question et que la liberté de déclarer quelle est la
langue d'un élève ou d’un enfant, tout en comportant, le
cas échéant, une certaine latitude d'appréciation des cir-
constances, ne constitue pas une faculté illimitée de choisir
la langue dans laquelle l’enseignement doit être donné et
l’école qui y correspond ;

que, cependant, la déclaration visée par l’article 13r de
la Convention, ainsi que la question de savoir si une per-
sonne appartient ou non à une minorité de race, de langue
ou de religion, ne sont pas soumises, sous quelque forme
que ce soit, à une vérification, contestation, pression ou
entrave de la part des autorités ».

4

Dés le mois de mai 1928, des demandes d’admission aux
écoles allemandes furent présentées pour 172. enfants qui, au
moment des inscriptions aux écoles minoritaires pour l’année
1928-1929, venaient d’avoir subi l'examen linguistique et
avaient été reconnus ne pas savoir utilement la langue allemande.

Comme les précédentes, ces demandes furent rejetées par les
autorités polonaises. De nouveau, des pétitions du Deutscher
Volksbund furent adressées au président de la Commission
mixte (septembre 1928 — janvier 1929), en faisant valoir que
les exclusions prononcées à la suite des résultats négatifs de
l'examen avaient cessé d’être opérantes à l'expiration de
l’année scolaire 1927-1928.

Le 15 février 1929, le président de la Commission mixte
rendait son avis. Il y rappelle l'interprétation donnée par la
Cour et constate que, « sil ne tenait compte que de la
Convention de Genève et de l’arrêt de la Cour internationale de
La Haye », il « devait rendre un avis ordonnant ladmission de
tous les élèves en question dans les écoles de minorité, étant
donné que la personne légalement responsable de leur éduca-
tion a, dans chacun de ces cas, déclaré que la langue de son
enfant était l’allemand ». Mais, ajouta-t-il, il convenait ici de
tenir exceptionnellement compte d’un autre facteur, à savoir
les Résolutions du Conseil des 12 mars et 8 décembre 1927,
ainsi que les examens linguistiques passés en exécution de ces
Résolutions, et d'après lesquels les enfants en question,
examinés du 24 mai 1927 au 27 février 1928, avaient été
reconnus ne pas savoir utilement l'allemand.

14
IS ÉCOLES MINORITAIRES ALLEMANDES EN HAUTE-SILÉSIE

Considérant qu'il y avait là une situation toute particulière,
transitoire entre les Résolutions du Conseil et l’arrêt de la
Cour, le président de la Commission mixte estima « avoir le
droit et le devoir de faire exceptionnellement passer les consi-
dérations fondées sur l'équité et sur une politique scolaire de
conciliation avant les stricts principes de droit énoncés dans
l'arrêt de La Haye, qui interdisent toute contestation et
enjoignent de respecter toute déclaration relative à la langue
de l’enfant sans égard à son exactitude ». M. Calonder ajou-
tait que, dans le court délai écoulé entre l'examen et la
demande d’admission, il n’était pas possible que les enfants
aient pu apprendre l’allemand; que, pour l’avenir, il serait lié
par l’arrét de la Cour de La Haye, mais que, pour le présent,
il était évident que les déclarations n’étaient pas conformes
à la vérité. Il maintint donc les exclusions prononcées par les
autorités polonaises. .

De nouveau en novembre-décembre 1929, et alors en vue
de lannée scolaire 1929-1930, les mêmes questions furent
soulevées par le Deutscher Volksbund au sujet de soixante
enfants qui avaient été exclus à la suite des examens Maurer
en 1927-1928.

Cette fois, le président de la Commission, par un avis en
date du ro février 1930, conclut à l’admission de ces enfants
à l'école minoritaire allemande, les autorités polonaises soute-
nant au contraire que la Résolution du Conseil du 12 mars
1927 devait être interprétée en ce sens que les résultats des
examens linguistiques devaient être considérés comme ayant
un caractère permanent et définitif.

L'avis du président de la Commission mixte ne se trouvant
ainsi pas accepté par les autorités polonaises, le Deutscher
Volksbund fit encore une fois appel au Conseil de la Société
des Nations (séptembre 1930). |

Le 24 janvier 1931, le Conseil résolut de demander à la
Cour un avis consultatif, conformément à l’article 14 du Pacte,
sur la question suivante :

« Les enfants qui, à la suite des examens linguistiques
prévus par la Résolution du Conseil du 12 mars 1927,
ont été exclus des écoles minoritaires allemandes, peuvent-

T5
16 ÉCOLES MINORITAIRES ALLEMANDES EN HAUTE-SILÉSIE

ils se voir refuser maintenant et en raison de ce fait
l'accès de ces écoles ? »

Telles sont les conditions dans lesquelles la Cour est aujour-

x

d’hui appelée à se prononcer.

*
* *

x

Pour répondre à la question posée, il convient de préciser le
caractère, la valeur et la portée de l’arrangement adopté par le
Conseil dans sa Résolution. du 12 mars 1927, et des effets de
son application. ~

Tout d’abord, il est clair que l'arrangement adopté le
12 mars 1927 par l'unanimité des membres du Conseil témoigne
que, de part et d'autre, le Gouvernement allemand et le
Gouvernement polonais ont, pour l’année scolaire 1926-1927
dont il s'agissait, transigé sur leurs propres conceptions:
l'Allemagne en acceptant la proposition d’un contrôle linguis-
tique, la Pologne en acceptant d'admettre aux écoles allemandes
une série d'enfants que ses autorités avaient exclus.

Mais, sans avoir à rechercher si l’arrangement adopté par
la Résolution du Conseil du 12 mars 1927 constituait unique-
ment entre les deux. Gouvernements intéressés un accord
transactionnel agréé par le Conseil, ou si le consentement
respectif de chacun d’eux, résultant de leur participation au
vote unanime du Conseil, laissait à la Résolution son caractère
propre, il suffit de constater que, de part et d’autre, l’arran-
gement a été accepté. Il a été régulièrement adopté par le
Conseil, que celui-ci ait entendu agir par application de
l’article 149 de la Convention, ou en vertu des pouvoirs
généraux qu'il tient du Pacte. Il n'est pas contesté que
Varrangement, tel qu’il fut accepté, fût valable et obligatoire
pour les deux États.

En revanche, le Conseil a déclaré ne pas vouloir modifier la
Convention. Le Conseil s’en est, comme on l’a vu (alinéa V
de la Résolution), soigneusement abstenu. Le contrôle linguis-
tique a été expressément, et avec l’acquiescement des deux
Gouvernements signataires de la Convention, qualifié de
mesure « exceptionnelle » uniquement destinée à faire face à
une situation de fait momentanée, savoir l'existence d'un

16
17 ÉCOLES MINORITAIRES ALLEMANDES EN HAUTE-SILÉSIE ~

grand nombre d'enfants pour lesquels l’école allemande avait
été demandée et auxquels cette école était refusée.

En fait, l'interprétation des stipulations de la Convention
donnant lieu à des opinions différentes, il n’a pas été question
d’appliquer ces stipulations. Par la suite, il est devenu
nécessaire d’en préciser l’interprétation. Cela a été l’objet du
recours à la Cour de Justice et de l'arrêt rendu le 26 avril
1928.

Des observations analogues peuvent étre faites en ce qui
concerne les résultats auxquels a abouti l’application de
Varrangement du I2 mars 1927.

Le contrôle linguistique établi par le Conseil a été prévu
1° pour les « cas concrets rentrant dans les catégories men-
tionnées au n° I B, ï} et 2) ci-dessus », c’est-à-dire pour les
enfants qui avaient fait l’objet des demandes d’inscriptions
aux écoles allemandes pour l’année scolaire 1026-1927 et qui
avaient été exclus par les autorités polonaises pour défaut
de comparution des parents à l'enquête administrative ou
pour non-appartenance à la minorité allemande; — et 2° pour
les enfants dont les parents n'auraient pas encore présenté
de demande, qui, par conséquent, n'auraient pas été exclus
et dont le cas paraitrait également douteux aux: autorités
scolaires polonaises.

Ce même contrôle, admis par la seconde Résolution du
8 décembre 1927, a été limité aux enfants ayant fait l’objet
de demandes d'inscriptions aux écoles allemandes pour l’année
scolaire 1927-1928.

Aucune preuve suffisante n’a été fournie qu'il y ait lieu,
dans le cas présent, d’entendre par « année scolaire » autre
chose que la période (septembre à juin) pendant laquelle,
chaque année, l’enseignement est donné dans les écoles
publiques. C'est donc uniquement en vue des années scolaires
pour lesquelles l'admission était demandée, que le. contrôle
linguistique a été établi.

On ne voit pas comment ces examens linguistiques auraient
pu avoir pour effet de décider du sort des enfants pour toute
la durée de leurs obligations scolaires et aboutir ainsi à faire
prévaloir sur l'application des articles 74 et 131 de la
Convention le résultat de l’arrangement.

Le)

17
18 ÉCOLES MINORITAIRES ALLEMANDES EN HAUTE-SILÉSIE

- Cela apparaît d'autant mieux qu’il n'est pas contesté que
rien n'empêche les parents de demander au cours de la
période de scolarité le transfert des enfants d’une école

x

polonaise de droit commun a une école minoritaire allemande.

Le seul objet du contrôle linguistique et son seul résultat
a été de déterminer la possibilité, pour lés enfants, de fré-
quenter utilement les écoles ayant pour langue d’enseignement
Vallemand littéraire. Le Conseil, comme on l’a vu, n’a pas
‘eu l'intention de substituer au régime des déclarations prévues
par les articles 74 et 131 de la Convention, dont la portée
juridique était discutée, un autre régime. Ainsi qu'il a été
bien spécifié, la question juridique a été laissée ouverte. C’est
seulement l’arrét de la Cour du 26 avril 1928 qui l’a résolue.

C’est ainsi que lorsque, au mois de décembre 1927, le
Conseil a été saisi, pour lannée scolaire 1927-1928, de la
méme difficulté qui lui avait été soumise quelques mois
auparavant pour l’année scolaire 1926-1927, la Résolution
prise le 8 décembre n’a admis la continuation du contrôle
que pour cette année 1927-1928. Comme, à ce moment, à la
différence du mois de mars précédent, une interprétation juri-
dique de la Convention devant en permettre la juste application
était envisagée comme prochaine, le Conseil a prévu expressé-
ment que les enfants exclus des écoles minoritaires à la suite
des examens pourraient néanmoins être transférés dans ces
écoles si telle était la conséquence de la décision à rendre
par la- Cour.

Le Conseil n’a donc pas créé — ce qu’il ne pouvait faire
sans modifier la Convention et ce qu’il n’a pas voulu — une
situation spéciale et permanente pour les enfants en question ;
il a simplement pris une mesure appelée à disparaître lorsque
l'interprétation de la Convention serait fixée par la solution des
questions juridiques laissées en suspens.

On a soutenu que les examens avaient remplacé les déclara-
tions. Mais les déclarations et les examens avaient un objet
différent, et rien ne permet de présumer que le Conseil ait
entendu remplacer les unes par les autres.

Assurément, le contrôle linguistique a établi qu’en 1927 tels
ou tels enfants ne comprenaient pas utilement l'allemand pour

18
19 ÉCOLES MINORITAIRES ALLEMANDES EN HAUTE-SILÉSIE

pouvoir suivre l’enseignement dans les écoles allemandes. Il
n'est pas moins vrai que, d’après l'arrêt de la Cour, les décla-
rations concernant la langue de l’enfant doivent être conformes
à la vérité. Mais on a vu également que ces déclarations font
foi et qu’elles ne peuvent être ni contestées ni vérifiées.
Admettre que le résultat du contrôle en 1927 puisse contredire
ultérieurement une déclaration faite, par exemple, en 1931, en
vertu de la Convention, serait admettre contre cette déclaration
une preuve que la Convention a interdite. Une telle portée
attribuée aux examens linguistiques modifierait tout à la fois
et la Convention et la Résolution même du Conseil, qui a.
précisément écarté toute idée de modification.

Aussi bien, dans une région où la langue dont les enfants
se servent communément pour exprimer leurs pensées est le
plus souvent un dialecte local, il se peut que des enfants
sachent trop mal leur « propre langue », au sens des Traités de
Minorités, pour suivre utilement l’enseignement scolaire dans
cette langue. Or, si les examens linguistiques ont eu simplement
pour objet de constater l'aptitude à suivre utilement l’enseigne-
ment en allemand, les déclarations prévues par la Convention
ont un autre objet, qui est tout à la fois et l'appartenance
des enfants à la minorité et la « propre langue » des enfants. Ce
sont ces déclarations qui font foi, et, en fait, rien n'empêche
qu’un enfant, inapte en 1927 à suivre utilement l’enseignement
scolaire dans la langue de sa minorité, en soit capable quelques
années plus tard. |

Si, conformément aux règles du droit, l'interprétation donnée
par la Cour au texte de la Convention a bien un effet rétro-
actif en ce sens que le texte de la Convention doit être
réputé avoir toujours eu le sens résultant de cette interpré-
tation, il ne s'ensuit pas que, forcément, les résultats des
mesures purement pratiques, auxquelles le Conseil a eu léga-
lement recours pour obvier temporairement aux inconvénients

de l'incertitude planant sur les règles à appliquer, soient nuls
et non avenus. . : 5

Ces résultats ont eu effet pendant le temps que des mesures
pratiques provisoires ont existé, d’autant mieux que ces mesures

19
20 ÉCOLES MINORITAIRES ALLEMANDES EN HAUTE-SILÉSIE

étaient, en somme, indépendantes de l'interprétation de la
Convention. Mais à partir du moment :où ces mesures ont
cessé d’être applicables, c’est-à-dire à la fin des années scolaires
1926-1927 puis 1927-1928, et pratiquement lorsque l’interpré-
tation juridique de la Convention a été fixée par l'arrêt rendu
le 26 avril 1928, on ne saurait s’en prévaloir pour en tirer
des conséquences incompatibles avec les stipulations dûment
interprétées de la Convention.

Si ces considérations sont exactes, il en résulte que les admis-
sions aux écoles minoritaires allemandes, à la. suite d’examens
satisfaisants pour les années scolaires 1026-1927 et 1927-1928,
demeurent valables et gardent tout leur effet, que, par
contre, les demandes d'admission présentées ultérieurement,
quel qu’ait été le résultat négatif de l'examen, tombent sous
l'application des articles 74 et 131 de la Convention, tels
qu'ils ont été interprétés par la Cour, et, en conséquence,
doivent être uniquement considérés d’après la déclaration des
personnes responsables de l'éducation des enfants.

 

PAR CES MOTIFS,

La Cour,

par onze voix contre une,
est d’avis 7

que les enfants qui, à la. suite des examens linguistiques
prévus par la Résolution du Conseil. du 12 mars 1927, ont
été exclus des écoles minoritaires allemandes, ne peuvent pas
se voir refuser maintenant et en raison de ce fait laccès a
ces écoles.

Le présent avis ayant été rédigé en anglais et en français,
c'est le texte français qui fait foi.

Fait au Palais de la Paix, à La Haye, le quinze mai mil
neuf cent trente et un, en deux exemplaires, dont fun restera

20
ai ECOLES MINORITAIRES ALLEMANDES EN HAUTE-SILESIE

déposé aux archives de la Cour et dont l’autre sera transmis
au Conseil de la Société des Nations.

Le Président :
(Signé) M. ADATCI.

Le Greffier :
(Signé) A. HaMMaRSKJOLD.

Le comte Rostworowski, juge, déclarant ne pouvoir pas se
rallier à l'avis donné par la Cour, et se prévalant du. droit
que lui confère l’article 71 du Règlement, joint audit avis
l'expression de son opinion individuelle,

(Paraphé) M. A
(Paraphé) À. H.

21
